Title: To Thomas Jefferson from William Ruth, 27 November 1805
From: Ruth, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     NewCastle November 27th 1805
                  
                  I hope you will excuse the freedom I have taken in addressing you in this way, To make known my wishes to you, The present Surveyor of this port and port Penn through Old Age and Infirmity has been unable for some time past to Discharge the Duties of the Office And I have been employed for two months past as the Temporry Surveyor By the Collector Mr McLane my wish is Sir in case a permenent Officer should be Appointed you would confer the Office on me by which means I should be enabled to Support A Small family of A Wife and three Children as well as an Aged Mother Should you consider it Necessary I Trust I coud satisfy you with such a Recomandation of my Charactr from my fellow Citizens as will prove satsfactory to you for the Discharge of the Duties of the Officer Should you Sir think f[av]ourably of me and be Pleased to give the Appointment I shall with Gratitude to you as my Benefactor and friend ever edevour to Discharge my Duty, and prove my Self worthy of trust Reposed in me and pray that the great Ruler of the Unaverse my long preserve you that you may be A Blessing to A free and happy People by your wise and prudent Administration, I Am Sir With the Greatest Respect for you as the Chief Ruler of my Country yours Sir
                  
                  
                     William Ruth 
                     
                  
               